Mr. Presiding Justice Wall delivered the opinion of the Court. This was an action of debt to recover a penalty for practicing medicine in violation of the provisions of “ An act to regulate the practice of medicine in the State of Illinois,” in force July 1, 1887. The verdict was for defendant and judgment was entered accordingly, from which the present appeal is prosecuted. It appeared from the proof that defendant held herself out as a midwife and practiced in that capacity. It is urged this is not a violation of the act. We think very clearly it is. Midwifery is an important department of medicine, and is so recognized by the act. The law-making power of the State has enacted that “No person shall practice medicine in any of its departments in this State without the qualifications required by this act.” The validity of such a law is not denied, but it is urged only that the defendant had not practiced medicine Avithin the meaning of the act. It needs no argument to show the importance of obstetrics as a department of medicine, nor the necessity that those who assume to practice in that department should possess due knowledge and skill. The welfare of their patients is certainly within the purview of the law, no less than in other departments, Avhere, in many instances, at least, even less care and skill may be essential, and where the consequences of ignorance and unskillfulness may be less unfortunate. The services Avhich the defendant usually rendered were not within the exceptions of “ emergency or the domestic administration of family remedies,” mentioned in section 10. The judgment will be reversed and the cause remanded.